Exhibit 10.4

 

Dear            :

 

Pursuant to the terms and conditions of United Therapeutics Corporation’s 2011
Share Tracking Awards Plan adopted on March 15, 2011 (the “Plan”), you have been
granted a Share Tracking Award of              shares of which any Appreciation,
as defined in the Plan, will be paid in cash as outlined below upon exercise of
the vested Share Tracking Award.

 

Granted To:

 

Grant Date:

 

Grant Price:

 

Expiration Date:

 

Vesting Schedule:  As outlined in the attached Terms and Conditions

 

 

By my signature below, I hereby acknowledge receipt of this Award granted on the
date shown above, which has been issued to me under, and is subject to, the
Terms and Conditions that are attached to this letter.  I further acknowledge
receipt of the copy of the attached Terms and Conditions and the Plan, and agree
to abide by them.

 

 

Signature:

 

 

Date:

 

 

 

Please mail or fax all signed forms to Human Resources at 301.608.2643.

 

If there are any discrepancies in the name or address shown above, please make
the appropriate corrections on this form.

 

--------------------------------------------------------------------------------